
	
		I
		111th CONGRESS
		1st Session
		H. R. 2620
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2009
			Ms. Matsui introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to establish
		  various programs for the recruitment and retention of public health workers and
		  to eliminate critical public health workforce shortages in Federal, State,
		  local, and tribal public health agencies and health centers.
	
	
		1.Short titleThis Act may be cited as the
			 Public Health Workforce Development
			 Act of 2009.
		2.FindingsCongress makes the following
			 findings:
			(1)The ability of the
			 public health system to prevent, respond to, and recover from bioterrorism,
			 acute outbreaks of infectious diseases, or other health threats and
			 emergencies, and to prevent and reduce chronic disease, depends upon the
			 existence of adequate numbers of well-trained public health professionals in
			 Federal, State, local, and tribal public health departments and health
			 centers.
			(2)The public health
			 system has an aging staff nearing retirement with no clear pipeline of highly
			 skilled and capable employees to fill the void, with the average age of the
			 State public health workforce at 47 years.
			(3)Retirement rates
			 in some State public health agencies were as high as 20 percent as of June
			 2007, and projected to be as high as 45 percent in 2009.
			(4)The ratio of
			 public health workers to the population has dropped from 219 per 100,000 in
			 1980 to 158 per 100,000 in 2000, while responsibilities of such workers have
			 continued to expand.
			(5)Public health
			 nurses comprise the largest segment of the public health workforce. A study by
			 the Institute of Medicine in 2003 identified nursing as facing one of the most
			 severe shortages of public health workers. The average age of public health
			 nurses is nearly 50 years, with the leaders of State public health nursing
			 averaging more than 30 years of service. In one State nearly 40 percent of the
			 public health nursing workforce was eligible for retirement as of June
			 2007.
			(6)According to the
			 Association of State and Territorial Health Officials, most of the
			 approximately 6,400 graduates from accredited schools of public health took
			 jobs in the private sector in 2004. The Bureau of Labor Statistics projects
			 that there will be an increase in private sector demand for highly educated
			 graduates in scientific fields during the 10-year period ending in 2017. Public
			 health agencies will have difficulty competing for those highly skilled
			 scientists.
			(7)As of June 2007,
			 approximately 42 percent of the epidemiology workforce in State and territorial
			 health departments lacked formal academic training in epidemiology. States have
			 reported that approximately 47 percent more epidemiologists are needed to
			 adequately prevent and control avian influenza and other emerging
			 diseases.
			(8)The Partnership
			 for Public Service reports that in the field of microbiology, there are more
			 than 4 times as many full-time permanent employees over age 40 as under age 40
			 at the Centers for Disease Control and Prevention. Among full-time permanent
			 employees with medical backgrounds at the Centers for Disease Control and
			 Prevention and the Food and Drug Administration, there are 3 times as many
			 employees over 40 years of age as under 40.
			(9)More than 50
			 percent of States cite the lack of qualified individuals or individuals willing
			 to relocate as being a major barrier to preparedness. A study conducted by the
			 Health Resources and Services Association reported difficulty with recruiting
			 more educated, skilled public health providers to work in traditionally
			 medically underserved areas, such as rural populations. Public health agencies
			 continue to face an unmet need for public health workers who are bilingual and
			 culturally competent.
			(10)Lack of access to
			 advanced education, including baccalaureate nursing and graduate studies, is a
			 significant barrier to upgrading the existing public health workforce,
			 particularly in rural areas.
			3.Public health
			 workforce recruitment and retention programsPart E of title VII of the Public Health
			 Service Act (42 U.S.C. 294n et seq.) is amended by adding at the end the
			 following:
			
				3Public health
				workforce recruitment and retention programs
					780.Public health
				workforce scholarship program
						(a)EstablishmentThe
				Secretary shall establish the Public Health Workforce Scholarship Program
				(referred to in this section as the Program) to assure an
				adequate supply of public health professionals to eliminate critical public
				health workforce shortages in Federal, State, local, and tribal public health
				agencies and health centers.
						(b)EligibilityTo
				be eligible to participate in the Program, an individual shall—
							(1)be accepted for
				enrollment, or be enrolled, as a full-time student—
								(A)in an accredited
				(as determined by the Secretary) educational institution in a State or
				territory; and
								(B)in a course of
				study or program, offered by such institution and approved by the Secretary,
				leading to a health professions degree (graduate, undergraduate, or associate)
				or certificate, which may include public health, laboratory sciences,
				epidemiology, environmental health, health communications, health education and
				behavioral sciences, information sciences, or public administration;
								(2)be a United States
				citizen;
							(3)submit an
				application to the Secretary to participate in the Program; and
							(4)sign and submit to
				the Secretary, at the time of the submission of such application, a written
				contract (described in subsection (d)) to serve, upon the completion of the
				course of study or program involved, for the applicable period of obligated
				service in the full-time employment of a Federal, State, local, or tribal
				public health agency or a health center.
							(c)Dissemination of
				information
							(1)Application and
				contract formsThe Secretary shall disseminate application forms
				and contract forms to individuals desiring to participate in the Program. The
				Secretary shall include with such forms—
								(A)a fair summary of
				the rights and liabilities of an individual whose application is approved (and
				whose contract is accepted) by the Secretary, including in the summary a clear
				explanation of the damages to which the United States is entitled in the case
				of the individual's breach of the contract; and
								(B)information
				relating to the service obligation and such other information as may be
				necessary for the individual to understand the individual's prospective
				participation in the Program.
								(2)Information for
				schoolsThe Secretary shall distribute to health professions
				schools and other appropriate accredited academic institutions and relevant
				Federal, State, local, and tribal public health agencies, materials providing
				information on the Program and shall encourage such schools, institutions, and
				agencies to disseminate such materials to potentially eligible students.
							(3)Understandability
				and timingThe application form, contract form, and all other
				information furnished by the Secretary under this section shall—
								(A)be written in a
				manner calculated to be understood by the average individual applying to
				participate in the Program; and
								(B)be made available
				by the Secretary on a date sufficiently early to ensure that such individuals
				have adequate time to carefully review and evaluate such forms and
				information.
								(d)ContractThe
				written contract between the Secretary and an individual shall contain—
							(1)an agreement on
				the part of the Secretary that the Secretary will provide the individual with a
				scholarship for a period of years (not to exceed 4 academic years) during which
				the individual shall pursue an approved course of study or program to prepare
				the individual to serve in the public health workforce;
							(2)an agreement on the
				part of the individual that the individual will—
								(A)maintain full-time
				enrollment in the approved course of study or program described in subsection
				(b)(1) until the individual completes that course of study or program;
								(B)while enrolled in
				the course of study or program, maintain an acceptable level of academic
				standing (as determined under regulations of the Secretary by the educational
				institution offering such course of study or program); and
								(C)immediately upon
				graduation, serve in the full-time employment of a Federal, State, local, or
				tribal public health agency or a health center in a position related to the
				course of study or program for which the contract was awarded for a period of
				time (referred to in this section as the period of obligated
				service) equal to the greater of—
									(i)1
				year for each academic year for which the individual was provided a scholarship
				under the Program; or
									(ii)2
				years;
									(3)an agreement by
				both parties as to the nature and extent of the scholarship assistance, which
				may include—
								(A)payment of the
				tuition expenses of the individual;
								(B)payment of all
				other reasonable educational expenses of the individual including fees, books,
				equipment, and laboratory expenses; and
								(C)payment of a
				stipend of not more than $1,200 per month for each month of the academic year
				involved (indexed to account for increases in the Consumer Price Index);
								(4)a provision that
				any financial obligation of the United States arising out of a contract entered
				into under this subsection and any obligation of the individual which is
				conditioned thereon, is contingent upon funds being appropriated for
				scholarships under this section;
							(5)a statement of the
				damages to which the United States is entitled for the individual's breach of
				the contract; and
							(6)such other
				statements of the rights and liabilities of the Secretary and of the
				individual, not inconsistent with the provisions of this section.
							(e)Postponing
				obligated serviceWith respect to an individual receiving a
				degree or certificate from a school of medicine, public health, nursing,
				osteopathic medicine, dentistry, veterinary medicine, optometry, podiatry,
				pharmacy, psychology, or social work under a scholarship under the Program, the
				date of the initiation of the period of obligated service may be postponed,
				upon the submission by the individual of a petition for such postponement and
				approval by the Secretary, to the date on which the individual completes an
				approved internship, residency, or other relevant public health advanced
				training program.
						(f)Administrative
				provisions
							(1)Contracts with
				institutionsThe Secretary may contract with an educational
				institution in which a participant in the Program is enrolled, for the payment
				to the educational institution of the amounts of tuition and other reasonable
				educational expenses described in subsection (d)(3).
							(2)Employment
				ceilingsNotwithstanding any other provision of law, individuals
				who have entered into written contracts with the Secretary under this section,
				while undergoing academic training, shall not be counted against any employment
				ceiling affecting the Department or any other Federal agency.
							(g)Breach of
				contractAn individual who fails to comply with the contract
				entered into under subsection (d) shall be subject to the same financial
				penalties as provided for under section 338E for breaches of scholarship
				contracts under sections 338A.
						(h)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section $35,000,000 for each of the fiscal years 2010 through
				2015.
						(i)DefinitionFor
				purposes of this subpart, the term health center has the meaning
				given such term in section 330(a).
						781.Public Health
				Workforce Loan Repayment Program
						(a)EstablishmentThe
				Secretary shall establish the Public Health Workforce Loan Repayment Program
				(referred to in this section as the Program) to assure an
				adequate supply of public health professionals to eliminate critical public
				health workforce shortages in Federal, State, local, and tribal public health
				agencies and in health centers.
						(b)EligibilityTo
				be eligible to participate in the Program, an individual shall—
							(1)(A)be accepted for
				enrollment, or be enrolled, as a full-time or part-time student in an
				accredited academic educational institution in a State or territory in the
				final year of a course of study or program offered by that institution leading
				to a health professions degree or certificate, which may include a degree
				(graduate, undergraduate, or associate) or certificate relating to public
				health, laboratory sciences, epidemiology, environmental health, health
				communications, health education and behavioral sciences, information sciences,
				or public administration; or
								(B)have graduated, within 10 years, from
				an accredited educational institution in a State or territory and received a
				health professions degree (graduate, undergraduate, or associate) or
				certificate, which may include a degree (graduate, undergraduate, or associate)
				or certificate relating to public health, laboratory sciences, epidemiology,
				environmental health, health communications, health education and behavioral
				sciences, information sciences, or public administration;
								(2)(A)in the case of an
				individual described in paragraph (1)(A), have accepted employment with a
				Federal, State, local, or tribal public health agency or a health center, as
				recognized by the Secretary, to commence upon graduation; or
								(B)in the case of an individual described
				in paragraph (1)(B), be employed by, or have accepted employment with, a
				Federal, State, local, or tribal public health agency or a health center, as
				recognized by the Secretary;
								(3)be a United States
				citizen;
							(4)submit an
				application to the Secretary to participate in the Program; and
							(5)sign and submit to
				the Secretary, at the time of the submission of such application, a written
				contract (described in subsection (d)) to serve for the applicable period of
				obligated service in the full-time employment of a Federal, State, local, or
				tribal public health agency or a health center.
							(c)Dissemination of
				Information
							(1)Application and
				contract formsThe Secretary shall disseminate application forms
				and contract forms to individuals desiring to participate in the Program. The
				Secretary shall include with such forms—
								(A)a fair summary of
				the rights and liabilities of an individual whose application is approved (and
				whose contract is accepted) by the Secretary, including in the summary a clear
				explanation of the damages to which the United States is entitled to recover in
				the case of the individual’s breach of the contract; and
								(B)information
				relating to the service obligation and such other information as may be
				necessary for the individual to understand the individual’s prospective
				participation in the Program.
								(2)Information for
				schoolsThe Secretary shall distribute to health professions
				schools and other appropriate accredited academic institutions and relevant
				Federal, State, local, and tribal public health agencies and health centers,
				materials providing information on the Program and shall encourage such
				schools, institutions, and agencies to disseminate such materials to
				potentially eligible students.
							(3)Understandability
				and timingThe application form, contract form, and all other
				information furnished by the Secretary under this section shall—
								(A)be written in a
				manner calculated to be understood by the average individual applying to
				participate in the Program; and
								(B)be made available
				by the Secretary on a date sufficiently early to ensure that such individuals
				have adequate time to carefully review and evaluate such forms and
				information.
								(d)ContractThe
				written contract (referred to in this section) between the Secretary and an
				individual shall contain—
							(1)an agreement on the
				part of the Secretary that the Secretary will repay on behalf of the individual
				loans incurred by the individual in the pursuit of the relevant public health
				workforce educational degree or certificate in accordance with the terms of the
				contract;
							(2)an agreement on
				the part of the individual that the individual will serve, immediately upon
				graduation in the case of an individual described in subsection (b)(1)(A)
				service, or in the case of an individual described in subsection (b)(1)(B)
				continue to serve, in the full-time employment of a Federal, State, local, or
				tribal public health agency or health center in a position related to the
				course of study or program for which the contract was awarded for a period of
				time (referred to in this section as the period of obligated
				service) equal to the greater of—
								(A)3 years; or
								(B)such longer period
				of time as determined appropriate by the Secretary and the individual;
								(3)an agreement, as
				appropriate, on the part of the individual to relocate for the entire period of
				obligated service to a political jurisdiction designated by the Secretary to be
				a priority service area in exchange for an additional loan repayment incentive
				amount that does not exceed 20 percent of the individual’s eligible loan
				repayment award per academic year such that the total of the loan repayment and
				the incentive amount shall not exceed 1/3 of the eligible
				loan balance per year;
							(4)in the case of an
				individual described in subsection (b)(1)(A) who is in the final year of study
				and who has accepted employment with a Federal, State, local, or tribal public
				health agency or a health center upon graduation, an agreement on the part of
				the individual to complete the education or training, maintain an acceptable
				level of academic standing (as determined by the education institution offering
				the course of study or training), and agree to the period of obligated
				service;
							(5)a provision that
				any financial obligation of the United States arising out of a contract entered
				into under this section and any obligation of the individual that is
				conditioned thereon, is contingent on funds being appropriated for loan
				repayments under this section;
							(6)a statement of the
				damages to which the United States is entitled, under this section for the
				individual’s breach of the contract; and
							(7)such other
				statements of the rights and liabilities of the Secretary and of the
				individual, not inconsistent with this section.
							(e)Payments
							(1)In
				generalA loan repayment provided for an individual under a
				written contract under the Program shall consist of payment, in accordance with
				paragraph (2), on behalf of the individual of the principal, interest, and
				related expenses on government and commercial loans received by the individual
				regarding the undergraduate or graduate education of the individual (or both),
				which loans were made for—
								(A)tuition expenses;
				or
								(B)all other reasonable
				educational expenses, including fees, books, and laboratory expenses, incurred
				by the individual.
								(2)Payments for
				years served
								(A)In
				generalFor each year of obligated service that an individual
				contracts to serve under subsection (d) the Secretary may pay up to $35,000 on
				behalf of the individual for loans described in paragraph (1). With respect to
				participants under the Program whose total eligible loans are less than
				$105,000, the Secretary shall pay an amount that does not exceed
				1/3 of the eligible loan balance for each year of
				obligated service of the individual.
								(B)Repayment
				scheduleAny arrangement made by the Secretary for the making of
				loan repayments in accordance with this subsection shall provide that any
				repayments for a year of obligated service shall be made no later than the end
				of the fiscal year in which the individual completes such year of
				service.
								(3)Tax
				liabilityFor the purpose of providing reimbursements for tax
				liability resulting from payments under paragraph (2) on behalf of an
				individual—
								(A)the Secretary
				shall, in addition to such payments, make payments to the individual in an
				amount not to exceed 39 percent of the total amount of loan repayments made for
				the taxable year involved; and
								(B)may make such
				additional payments as the Secretary determines to be appropriate with respect
				to such purpose.
								(4)Payment
				scheduleThe Secretary may enter into an agreement with the
				holder of any loan for which payments are made under the Program to establish a
				schedule for the making of such payments.
							(f)Postponing
				Obligated ServiceWith respect to an individual receiving a
				degree or certificate from a school of medicine, public health, nursing,
				osteopathic medicine, dentistry, veterinary medicine, optometry, podiatry,
				pharmacy, psychology, or social work, the date of the initiation of the period
				of obligated service may be postponed, upon the submission by the individual of
				a petition for such postponement and approval by the Secretary, to the date on
				which the individual completes an approved internship, residency, or other
				relevant public health advanced training program.
						(g)Administrative
				Provisions
							(1)Hiring
				priorityNotwithstanding any other provision of law, Federal,
				State, local, and tribal public health agencies and health centers may give
				hiring priority to any individual who has qualified for and is willing to
				execute a contract to participate in the Program.
							(2)Employment
				ceilingsNotwithstanding any other provision of law, individuals
				who have entered into written contracts with the Secretary under this section,
				who are serving as full-time employees of a State, local, or tribal public
				health agency or a health center, or who are in the last year of public health
				workforce academic preparation, shall not be counted against any employment
				ceiling affecting the Department or any other Federal agency.
							(h)Breach of
				ContractAn individual who fails to comply with the contract
				entered into under subsection (d) shall be subject to the same financial
				penalties as provided for under section 338E for breaches of loan repayment
				contracts under section 338B.
						(i)Authorization of
				AppropriationsThere are authorized to be appropriated to carry
				out this section $195,000,000 for each of the fiscal years 2010 through
				2015.
						782.Grants for
				State and local programs
						(a)In
				GeneralFor the purpose of operating State, local, tribal, and
				health center public health workforce loan repayment programs under this
				subpart, the Secretary shall award a grant to any public health agency that
				receives public health preparedness cooperative agreements, or other successor
				cooperative agreements, from the Department of Health and Human
				Services.
						(b)RequirementsA
				State or local loan repayment program operated with a grant under subsection
				(a) shall incorporate all provisions of the Public Health Workforce Loan
				Repayment Program under section 781, including the ability to designate
				priority service areas within the relevant political jurisdiction.
						(c)AdministrationThe
				head of the State or local office that receives a grant under subsection (a)
				shall be responsible for contracting and operating the loan repayment program
				under the grant.
						(d)Rule of
				ConstructionNothing in this section shall be construed to
				obligate or limit any State, local, or tribal government entity from
				implementing independent or supplemental public health workforce development
				programs within their borders.
						783.Training for
				mid-career public health professionals
						(a)In
				generalThe Secretary may make grants to, or enter into contracts
				with, any eligible entity to award scholarships to eligible individuals to
				enroll in degree or professional training programs for the purpose of enabling
				mid-career professionals in the public health workforce to receive additional
				training in the field of public health.
						(b)Eligibility
							(1)Eligible
				entityThe term eligible entity indicates an
				accredited educational institution that offers a course of study, certificate
				program, or professional training program in infectious disease science,
				medicine, public health, veterinary medicine, or other discipline impacting or
				influenced by bioterrorism or emerging infectious diseases.
							(2)Eligible
				individualsThe term eligible individuals includes
				those individuals employed in public health positions at the Federal, State,
				tribal, or local level or a health center who are interested in retaining or
				upgrading their education.
							(c)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section, $30,000,000 for each of the fiscal years 2010 through
				2015.
						784.Catalogue of
				Federal public health workforce employment opportunities
						(a)In
				generalThe Director of the Office of Personnel Management, in
				cooperation with the Secretary, shall ensure that, included in the Internet
				website of the Office of Personnel Management, there is an online catalogue, or
				link to an online catalogue, of public health workforce employment
				opportunities in the Federal Government.
						(b)RequirementsTo
				the extent practicable, the catalogue described in subsection (a) shall
				include—
							(1)existing and
				projected job openings in the Federal public health workforce; and
							(2)a general
				discussion of the occupations that comprise the Federal public health
				workforce.
							(c)InformationThe
				Secretary shall include a copy of the catalogue described in subsection (a), or
				a prominent reference to the catalogue, in—
							(1)the application forms provided under
				section 780(c)(1); and
							(2)the information
				for schools provided under section 780(c)(2).
							785.Academic Health
				Departments grant program
						(a)Establishment
							(1)In
				generalIn order to improve the training of public health
				students, the Secretary, acting through the Director of the Centers for Disease
				Control and Prevention and in consultation with the Association of Schools of
				Public Health, shall carry out the Academic Health Departments grant program
				(referred to in this section as the Program) under which the
				Secretary shall award competitive grants, of not more than $250,000 each, to
				eligible partnerships to establish Academic Health Departments.
							(2)Academic Health
				Department definedFor
				purposes of this section, the term Academic Health Department
				means a program administered by an eligible partnership that provides for
				collaboration between the academic and practice aspects of public health. The
				purpose of such a department is to increase the number of graduates in public
				health who work in State and local health departments, increase the relevance
				of the curriculum in schools and programs of public health to health department
				practice, and to increase the use of academic theories, knowledge, and
				methodologies in the work of health departments.
							(b)EligibilityFor
				purposes of this section, an eligible partnership is a partnership, with
				respect to establishing an Academic Health Department, consisting of—
							(1)a State or local
				public health department; and
							(2)an accredited
				school of public health or an accredited public health degree program.
							(c)Use of
				fundsAn eligible partnership (as described in subsection (b))
				may use funds provided under a grant made under subsection (a) for the
				following purposes, with respect to an Academic Health Department:
							(1)To provide for
				curriculum development.
							(2)To provide for
				training and academic instruction.
							(3)To conduct
				leadership seminars.
							(4)To conduct
				training needs assessment surveys.
							(5)To facilitate
				appropriate staff of the State or local health department participating in the
				eligible partnership to teach with the school of public health or public health
				degree program participating in such partnership.
							(6)To facilitate
				faculty and students of the school of public health or public health degree
				program participating in the eligible partnership to work in the health
				department participating in such partnership.
							(7)To provide for a
				project coordinator.
							(8)To provide for
				subgrants to organizations to conduct activities consistent with the goals of
				the Program.
							(9)Other appropriate
				activities specified by the Secretary to recruit public health students to full
				time employment in a health department after graduation.
							(d)Reports
							(1)Grant recipient
				reports to the SecretaryEach recipient of a grant awarded under
				subsection (a) shall submit to the Secretary a report for each year for which
				the recipient received such a grant on the results and outcomes of the
				activities funded by such grant during such year.
							(2)Reports to
				CongressFor the 3-year period beginning on the date of the
				establishment of the Program, and for each subsequent 3-year period in which
				the Program is in existence, the Secretary shall submit to Congress a report,
				on the results and outcomes of the Program during such 3-year period, including
				the number of Academic Health Departments funded by grants under the Program,
				the number of students trained through grants under the Program, and the number
				of trainees participating in such Academic Health Departments who remain in
				public health professions.
							(3)Evaluation of
				ProgramNot later than the date that is 5 years after the date of
				the establishment of the Program, the Secretary shall submit to Congress a
				report that examines the results and outcomes of the Program and recommends the
				extent to which the Program should be continued.
							(e)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section, $4,000,000 for each of the fiscal years 2009 through
				2014.
						.
		
